      Case 2:20-cv-00088-BSM Document 17 Filed 11/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

BERKLEY REGIONAL INSURANCE                                                  PLAINTIFF
COMPANY

v.                        CASE NO. 2:20-CV-00088-BSM

BUHLER, INC.                                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 16th day of November, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
